DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18 of U.S. Patent No. US 8526499 B2 in view of Kato et al. (US 20040223548 A1) and Kadono et al (US 2004/0233988). 
	The instant application and the patent claim a decoding apparatus and method for recovering a selected motion vector without a scaling and calculating a calculated motion vector by scaling the selected motion vector with temporal distances to recover a current block. However, the patent is silent about the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture as specified, and the encoded bit stream comprising information indicating whether a current block is encoded in a mode in which a motion vector scaling is applicable, wherein, in case the information indicates that the current block is encoded in the mode in which the motion vector scaling is applicable in claims 1 and 3.
Kato teaches the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture (A, B, and C of fig. 5; figs. 6-8,  the selected motion vector using the motion vectors MVxA, MVyA, MVxB, MVyB, MVxC, and MVyC of blocks A,B, and C,  [0109, 0110, and  0112]).
Kadono teaches the encoded bit stream comprising information indicating whether a current block is encoded in a mode in which a motion vector scaling is applicable (MVtar and motion vector stream of figs. 3 and 13, [0047, 0051]), wherein, in case the information indicates that the current block is encoded in the mode in which the motion vector scaling is applicable (MVtar and the motion vector stream of figs.3 and 13,  [0047, 0107, and 0110]).
Taking the teachings of the Patent and Kato and Kadono together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the using the motion vector of the neighboring block of Kato and the indication of the applicable motion 
The instant claims 1 and 2 are covered by the patent claims 15-18. 
The instant claims 3 and 4 are covered by the patent claims 15-18. 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. US 10178383 B2 in view of Kato et al. (US 20040223548 A1) and Kadono et al (US 2004/0233988). 
	The instant application and the patent claim a decoding apparatus and its method for recovering a selected motion vector without a scaling and calculating a calculated motion vector by scaling the selected motion vector with temporal distances to recover a current block.  However, the patent is silent about the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture as specified, and the encoded bit stream comprising information indicating whether a current block is encoded in a mode in which a motion vector scaling is applicable, wherein, in case the information indicates that the current block is encoded in the mode in which the motion vector scaling is applicable in claims 1 and 3.
Kato teaches the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture (A, B, and C of fig. 5; figs. 6-8,  the selected motion vector using the motion vectors MVxA, MVyA, MVxB, MVyB, MVxC, and MVyC of blocks A,B, and C,  [0109, 0110, and  0112]).

Taking the teachings of the Patent and Kato and Kadono together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the using the motion vector of the neighboring block of Kato and the indication of the applicable motion vector scaling of Kadono into the selected motion vector of the Patent to reduce a processing time for the prediction of the motion vector.
The instant claims 2 and 4 are covered by the patent claims 5 and 8.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/202,968 in view of Kadono et al (US 2004/0233988). 
The instant application and co-pending applications claim the image decoding method and apparatus for recovering a selected motion vector without a scaling and calculating a calculated motion vector by scaling the selected motion vector with temporal distances to generate a current block as shown in the table below. However, the co-pending application is silent about the encoded bit stream comprising information indicating whether a current block is encoded in a mode in which a motion vector scaling is applicable, wherein, in case the information indicates that the current block is encoded in the mode in which the motion vector scaling is applicable in claims 1 and 3.

Taking the teachings of Co-pending and Kadono together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the information indicated the applicable motion vector scaling of Kadono into the selected motion vector of the co-pending application to reduce a processing time for the prediction of the motion vector.
The instant claims 2 and 4 are covered by the co-pending claims 2 and 4.
This is a provisional nonstatutory double patenting rejection.
Application 16/202,882
Copending application No. 16/202,968
1. (Currently Amended) An image decoding method with a decoding apparatus, the image decoding method comprising: 

a) receiving an encoded bit stream of a current picture to be decoded; 
the encoded bit stream comprising information indicating whether a current block is encoded in a mode in which a motion vector scaling is applicable, wherein, in case the information indicates that the current block is encoded in the mode in which the motion vector scaling is applicable
(b) recovering a selected motion vector from the current picture to a first decoding reference picture by entropy decoding the encoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture; 

(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of -the current block belonging to 

(d) generating a prediction block relating to the current block in the current picture, based on the calculated motion vector; 

(e) generating a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream; and 

(f) recovering the current block based on the prediction block and the residual block (It is noted that the residual block must be generated by performing inverse-quantization for entropy decoded transform coefficients in the decoding process), 

wherein the selected motion vector is recovered without performing scaling based 
wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block.
 
2. (Previously Presented) The image decoding method according to claim 1, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.

3. (Currently Amended) An image decoding apparatus comprising: 

one or more processors configured to: receive an encoded bit stream of a current picture to be decoded, 
the encoded bit stream comprising information indicating whether a current block is encoded in a mode in which a motion vector scaling is applicable, wherein, in case the information indicates that the current block is encoded in the mode in which the motion vector scaling is applicable, the one or more processors are further configured to:

entropy decode the encoded bit stream of the current picture, 

recover a selected motion vector from the current picture to a first decoding reference picture based on the entropy decoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture, 

calculate a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector 

generate a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream, and 

recover the current block based on the prediction block and the residual block(It is noted that the residual block must be generated by performing inverse-quantization for entropy decoded transform coefficients in the decoding process), 

wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 

wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block..

4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.


(a) receiving an encoded bit stream of a current picture to be decoded; 

See Kadono: MVtar and the motion vector stream of figs.3 and 13 and   [0047, 005, 0107, and 0110]).




(b) recovering a selected motion vector from the current picture to a first decoding reference picture by entropy decoding the encoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture; 

(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter 

 (d) generating a prediction block relating to the current block in the current picture, based on the calculated motion vector; 

(e) generating a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream; and 

(f) recovering the current block based on the prediction block and the residual block, wherein the residual block is generated by performing inverse-quantization for entropy decoded transform coefficients, 


wherein the selected motion vector is recovered without performing scaling based 
wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block.

2. (Previously Presented) The image decoding method according to claim 1, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.

3. (Currently Amended) An image decoding apparatus comprising: 

one or more processors configured to receive an encoded bit stream of a current picture to be decoded, 


See Kadono: MVtar and the motion vector stream of figs.3 and 13 and   [0047, 005, 0107, and 0110]).




entropy decode the encoded bit stream of the current picture, 

recover a selected motion vector from the current picture to a first decoding reference picture based on the entropy decoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture, 

calculate a calculated motion vector from the current picture to a second decoding reference 

generate a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream, and 

recover the current block based on the prediction block and the residual block, 


wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 

wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block.

4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.


Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of co-pending Application No. 16/203,022 in view of Kadono et al (US 2004/0233988).
The instant application and co-pending applications claim the same image decoding method and apparatus for recovering a selected motion vector without a scaling and calculating a calculated motion vector by scaling the selected motion vector with temporal distances to generate a current block as shown in the table below. However, the co-pending application is silent about the encoded bit stream comprising information indicating whether a current block is encoded in a mode in which a motion vector scaling is applicable, wherein, in case the information indicates that the current block is encoded in the mode in which the motion vector scaling is applicable in claims 1 and 3.
Kadono teaches the encoded bit stream comprising information indicating whether a current block is encoded in a mode in which a motion vector scaling is applicable (MVtar and motion vector stream of figs. 3 and 13, [0047, 0051]), wherein, in case the information indicates that the current block is encoded in the mode in which the motion vector scaling is applicable (MVtar and the motion vector stream of figs.3 and 13,  [0047, 0107, and 0110]).
Taking the teachings of Co-pending and Kadono together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the information indicated the applicable motion vector scaling of Kadono into the selected motion vector of the co-pending application to reduce a processing time for the prediction of the motion vector.
The instant claims 2 and 4 are covered by claims 2 and 4 of the co-pending application.
This is a provisional nonstatutory double patenting rejection.
Application 16/202,882
Copending application No. 16/203,022


a) receiving an encoded bit stream of a current picture to be decoded; 
the encoded bit stream comprising information indicating whether a current block is encoded in a mode in which a motion vector scaling is applicable, wherein, in case the information indicates that the current block is encoded in the mode in which the motion vector scaling is applicable

(b) recovering a selected motion vector from the current picture to a first decoding reference picture by entropy decoding the encoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a 

(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of -the current block belonging to the current picture, the second decoding reference picture being different from the first decoding reference picture; 

(d) generating a prediction block relating to the current block in the current picture, based on the calculated motion vector; 

(e) generating a residual block relating to the current block through a residual data 

(f) recovering the current block based on the prediction block and the residual block (It is noted that the residual block must be generated by performing inverse-quantization for entropy decoded transform coefficients in the decoding process), 

wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 

wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block.
 
2. (Previously Presented) The image decoding method according to claim 1, wherein scaling 

3. (Currently Amended) An image decoding apparatus comprising: 

one or more processors configured to: receive an encoded bit stream of a current picture to be decoded,
the encoded bit stream comprising information indicating whether a current block is encoded in a mode in which a motion vector scaling is applicable, wherein, in case the information indicates that the current block is encoded in the mode in which the motion vector scaling is applicable, the one or more processors are further configured to:

 entropy decode the encoded bit stream of the current picture, 



calculate a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of -the current block belonging to the current picture, the second decoding reference picture being different from the first 

generate a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream, and 

recover the current block based on the prediction block and the residual block(It is noted that the residual block must be generated by performing inverse-quantization for entropy decoded transform coefficients in the decoding process), 

wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 



4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.


(a) receiving an encoded bit stream of a current picture to be decoded; 


See Kadono: MVtar and the motion vector stream of figs. 3 and 13 and   [0047, 005, 0107, and 0110]).



(b) recovering a selected motion vector from the current picture to a first decoding reference picture by entropy decoding the encoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a 

(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of -the current block belonging to the current picture, the second decoding reference picture being different from the first decoding reference picture; 

(d) generating a prediction block relating to the current block in the current picture, based on the calculated motion vector; 

(e) generating a residual block relating to the current block through a residual data 

(f) recovering the current block based on the prediction block and the residual block, wherein the residual block is generated by performing inverse-quantization and inverse- transformation for entropy decoded transform coefficients, 

wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 

wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block.

2. (Previously Presented) The image decoding method according to claim 1, wherein scaling 

3. (Currently Amended) An image decoding apparatus comprising: 

one or more processors configured to receive an encoded bit stream of a current picture to be decoded, 
See Kadono: MVtar and the motion vector stream of figs.3 and 13 and   [0047, 005, 0107, and 0110]).






entropy decode the encoded bit stream of the current picture, 



calculate a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of a-the current block belonging to the current picture, the second decoding reference picture being different from the first 

generate a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream, and 

recover the current block based on the prediction block and the residual block, wherein the residual data decoding unit performs inverse-quantization and inverse- transformation for entropy decoded transform coefficients to generate the residual block, 

wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 



4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.


Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of co-pending Application No. 16/203,059 in view of Kadono et al (US 2004/0233988).
The instant application and co-pending applications claim the same image decoding method and apparatus for recovering a selected motion vector without a scaling and calculating a calculated motion vector by scaling the selected motion vector with temporal distances to generate a current block as shown in the table below. However, the co-pending application is silent about the encoded bit stream comprising information indicating whether a current block is encoded in a mode in which a motion vector scaling is applicable, wherein, in case the information indicates that the current block is encoded in the mode in which the motion vector scaling is applicable in claims 1 and 3.

Taking the teachings of Co-pending and Kadono together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the information indicated the applicable motion vector scaling of Kadono into the selected motion vector of the co-pending application to reduce a processing time for the prediction of the motion vector.
The instant claims 2 and 4 are covered by claims 2 and 4 of the co-pending application.
This is a provisional nonstatutory double patenting rejection.
Application 16/202,882
Copending application No. 16/203,059
1. (Currently Amended) An image decoding method with a decoding apparatus, the image decoding method comprising: 

a) receiving an encoded bit stream of a current picture to be decoded; 
the encoded bit stream comprising information indicating whether a current block is encoded in a mode in which a motion vector scaling is applicable, wherein, in case the information indicates that the current block is encoded in the mode in which the motion vector scaling is applicable

(b) recovering a selected motion vector from the current picture to a first decoding reference picture by entropy decoding the encoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture; 

(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter 

(d) generating a prediction block relating to the current block in the current picture, based on the calculated motion vector; 

(e) generating a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream; and 

(f) recovering the current block based on the prediction block and the residual block (It is noted that the residual block must be generated by performing inverse-quantization for entropy decoded transform coefficients in the decoding process), 




wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block.
 

2. (Previously Presented) The image decoding method according to claim 1, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.

3. (Currently Amended) An image decoding apparatus comprising: 


the encoded bit stream comprising information indicating whether a current block is encoded in a mode in which a motion vector scaling is applicable, wherein, in case the information indicates that the current block is encoded in the mode in which the motion vector scaling is applicable, the one or more processors are further configured to:

entropy decode the encoded bit stream of the current picture, 

recover a selected motion vector from the current picture to a first decoding reference picture based on the entropy decoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current 

calculate a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of the current block belonging to the current picture, the second decoding reference picture being different from the first decoding reference picture, 

generate a prediction block relating to the current block in the current picture, based on the calculated motion vector, 

generate a residual block relating to the current block through a residual data 

recover the current block based on the prediction block and the residual block(It is noted that the residual block must be generated by performing inverse-quantization for entropy decoded transform coefficients in the decoding process), 




wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, 

wherein the calculated motion vector is calculated dependently on the selected motion vector, and the current block is recovered by adding the prediction block and the residual block..





4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.


(a) receiving an encoded bit stream of a current picture to be decoded;
See Kadono: MVtar and the motion vector stream of figs.3 and 13 and   [0047, 005, 0107, and 0110]).





(b) recovering a selected motion vector from the current picture to a first decoding reference picture by entropy decoding the encoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture; 

(c) calculating a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter 

(d) generating a prediction block relating to the current block in the current picture, based on the calculated motion vector; 

(e) generating a residual block relating to the current block through a residual data decoding process based on the entropy decoded bit stream; and 

(f) recovering the current block based on the prediction block and the residual block, wherein the residual block is generated by performing inverse-quantization and inverse- transformation for entropy decoded transform coefficients, the current block is recovered by adding the prediction block and the residual block, 


wherein the calculated motion vector is calculated dependently on the selected motion vector, and 

wherein a deblocking filtering is performed on the recovered current block.

2. (Previously Presented) The image decoding method according to claim 1, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.

3. (Currently Amended) An image decoding apparatus comprising: 


See Kadono: MVtar and the motion vector stream of figs.3 and 13 and   [0047, 005, 0107, and 0110]).






entropy decode the encoded bit stream of the current picture, 

recover a selected motion vector from the current picture to a first decoding reference picture based on the entropy decoded bit stream of the current picture, the first decoding reference picture being different from the current picture, the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current 

calculate a calculated motion vector from the current picture to a second decoding reference picture by scaling the selected motion vector based on a first temporal distance between the current picture and the first decoding reference picture and a second temporal distance between the current picture and the second decoding reference picture, the calculated motion vector being used for inter prediction of the current block belonging to the current picture, the second decoding reference picture being different from the first decoding reference picture, 

generate a prediction block relating to the current block in the current picture, based on the calculated motion vector,
 
generate a residual block relating to the current block through a residual data 

recover the current block based on the prediction block and the residual block, wherein the residual data decoding unit performs inverse-quantization and inverse- transformation for entropy decoded transform coefficients to generate the residual block, the current block recovering unit performs adding for the prediction block and the residual block to recover the current block, 

wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance, and 

wherein the calculated motion vector is calculated dependently on the selected motion vector, and 



wherein a deblocking filtering is performed on the recovered current block.


4. (Original) The image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kadono et al (US 2004/0233988) in view of Kato et al. (US 20040223548 A1).

Note: the specification describes [0004] In order to improve the coding efficiency of a motion vector, a motion vector of a current block is not just coded, but prediction coding of the motion vector is performed by using motion vectors of neighboring blocks so that a relation with the motion vectors of the neighboring blocks is reflected, which is an equivalent to claim limitations recite that “the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture,” 
Figures 3-5 and equations (5) and (7) of the specification describe the selected motion vector as mVsel.  However, figures 3-5 and equations (5) and (7) do not disclose the mVsel being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture. There is no other place in the specification to disclose a selected motion vector as mVsel using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture.
The specification describes [0092] the information indicating that an image is coded by the coding method, [0130] the bi-prediction coding mode information for reporting that the coded motion vector is coded by the bi-prediction coding method with the coding target motion vector, [0131] the data coded by the motion vector coding unit 18 is inputted into the multiplexing unit 19 with image data coded by the entropy coding unit 14. The inputted data are generated in a compressed bitstream pattern and is transmitted. This is treated as the encoded bit stream comprising information indicating whether a current block is encoded in a mode in which a motion vector scaling is applicable, wherein, in case the information indicates that the current block is encoded in the mode in which the motion vector scaling is applicable. There is no disclosure in the specification to describe, “a motion vector scaling is applicable”.

Regarding claims 1 and 3, Kadono teaches an image decoding apparatus (fig. 13) comprising 
one or more processors (Picture decoding unit ex309 of fig. 17, and the picture decoding unit is disclosed in figure 13) to: 
receive an encoded bit stream of a current picture to be decoded (1000 of fig. 13, receiving the encoded video stream, Stream of fig. 13), 
the encoded bit stream comprising information indicating whether a current block is encoded in a mode in which a motion vector scaling is applicable (MVtar and motion vector stream of figs. 3 and 13, [0047, 0051] indicate a motion vector scaling as the MVtar will be scaled,  MVtar of figs. 3 and 13, [0110], equations 3(a) and 4(a), [0100], MVscl = MV1 x TR3 x Tscl, Tscl is an inverse value of TR1, [0101], and MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1), 
wherein, in case the information indicates that the current block is encoded in the mode in which the motion vector scaling is applicable (the motion vector stream  and MVtar of figs.3 and 13,  [0047, 0051, 0107, and 0110]), the one or more processors are further configured to:	
entropy decoding the encoded bit stream of the current picture (1001-1003 of fig. 13, decoding the encoded bitstream of the current picture 1802 of fig. 11), 
recover a selected motion vector (1004 and MVtar of fig. 13, [0110] the motion vector decoding unit 1004 decodes the motion vector stream and outputs the motion vector MVtar to the motion vector derivation unit 1005, where MVtar = MV1 is described in paragraphs [0047, 
calculate a calculated motion vector (1005 of fig. 13, [0100], the motion vector derivation unit 1005 is described in figures 4, 8, and 12 to calculate the MVscl, and the MVscl is considered as a calculated motion vector as shown in equations 3(a), 3(b), and 4(a) in paragraph [0100]) from the current picture (1802 of fig. 11) to a second decoding reference picture (1800 of fig. 11) by scaling the selected motion vector  (Equations 3(a) and 4(a), [0100], MVscl = MV1 x TR3 x Tscl, Tscl is an inverse value of TR1, [0101], and MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1; a motion vector MVtar that is a reference motion vector is scaled to derive motion vectors MVscl,[0079]) based on a first temporal distance (TR1 of fig. 11, [0100-0101]) between the current picture (1802 of fig. 1) and the first decoding reference picture (1801 of fig. 11) and a second temporal distance (TR3 of fig. 11, [0100-0101]) between the current picture (1802 of fig. 11) and the second decoding reference picture (1800 of fig. 11), 
the calculated motion vector (MVscl of fig. 11, [0100]) being used for inter prediction of a current block belonging to the current picture (MB1 of fig. 11), the second decoding reference picture being different from the first decoding reference picture (1800 and 1801 of fig. 11),  
generate a prediction block (1006 of fig. 13; [0107]) relating to the current block in the current picture, based on the selected motion vector (MVtar = MV1 of fig. 13, [0107] The memory 1006 stores the image data of the reference pictures and the motion vectors MVscl of the current block MB1 derived by the motion vector derivation unit 1005. The memory 1006 also 
generate a residual block (1000-1002 of fig. 13) relating to the current block through a residual data decoding process based on the entropy decoded bit stream ([0106] The inverse quantization unit 1001 inverse quantizes the inputted coded prediction error data. The inverse orthogonal transformation unit 1002 performs inverse orthogonal transformation for the inverse-quantized coded prediction error data to output differential image data as a residual block); and 
recover the current block (1003 of fig. 13) based on the prediction block and the residual block ([0107] The addition unit 1003 adds the inputted differential image data and the motion compensation data for generating and outputting decoded images), and
wherein the selected motion vector is recovered without performing scaling based on either or both of the first temporal distance and the second temporal distance (1004 of fig. 13, the motion vector decoding unit 1004 recovers MVtar without performing scaling based on either or both of the first temporal distance and the second temporal distance before entering the motion vector derivation unit 1005 of figure 13, the MVtar = MV1, [0047, 0058, 0061, 0082], is the referece motion vector, [0079]),
wherein the calculated motion vector is calculated dependently on the selected motion vector (1005 of fig. 13 is disclosed in figures 4, 8, and 12 to calculate the calculated motion vector, MVscl of figure 4 and [0100] equations 3(a), 3(b), and 4(a)), and 
the current block is recovered by adding (1003 of fig. 13) the prediction block (1006 of fig. 13, generates motion compensation data as the prediction block) and the residual block (the output differential image data from 1002 of fig. 13, [0107]).

However, Kadono is silent about the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture as claimed.
Kato teaches the selected motion vector being obtained using a motion vector of a neighboring block adjacent to a current block, the neighboring block being included in the current picture (A, B, and C of fig. 5; figs. 6-8,  the selected motion vector using the motion vectors MVxA, MVyA, MVxB, MVyB, MVxC, and MVyC of blocks A,B, and C,  [0109, 0110, and  0112]).
Taking the teachings of Kadono and Kato together as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the using the motion vector of the neighboring block of Kato into the selected motion vector of Kadono to reduce a processing time for the prediction of the motion vector.
Regarding claims 2 and  4, Kadono further teaches the image decoding apparatus according to claim 3, wherein scaling the selected motion vector comprises multiplying the selected motion vector by the second temporal distance (the calculation is performed in the figures 4, 8, and 12, see also [0100-0101]). 

Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive.
The applicant submits that the amended limitations, “the encoded bit stream comprising information indicating whether a current block is encoded in a mode in which a motion vector scaling is applicable, wherein, in case the information indicates that the current block is encoded in the mode in which the motion vector scaling is applicable”, in the claims that should be allowable.
The examiner strongly disagrees with the applicant. It is submitted that Kadono teaches the motion vector information indicating MVtar as a motion vector to be scaled based upon determination by the decoder (MVtar and motion vector stream of figs. 3 and 13,  [0047, 0051, 0107, 0110]), in case the encoder determined information for the current block in the mode for the motion vector to be scaled at the decoder (1004 and MVtar of fig. 13, [0110] the motion vector decoding unit 1004 decodes the motion vector stream and outputs the motion vector MVtar to the motion vector derivation unit 1005, where MVtar = MV1 is described in paragraphs [0047, 0058, 0061, 0082], MVtar (MV1); MV1 of figure 11; [0100-0101] equations 3(a), 3(b), and 4(a)) from the current picture (MVtar = MV1 and 1802 of fig. 11), MVscl = MV1 x TR3 x Tscl, Tscl is an inverse value of TR1, [0101], and MV1 = MVtar [0047, 0058, 0061, 0082], so MVscl = MVtar x TR3/TR1); and other limitations have been rejected by Kadono in view of Kato as set forth above. Therefore, the amended claims are unpatentable over Kadono in view of Kato.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugiyama (US 6141381 A) discloses motion compensation encoding apparatus and motion compensation encoding method for high-efficiency encoding of video information through selective use of previously derived motion vectors in place of motion vectors derived from motion estimation.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425